UNITED STATES DISTRICT COURT                                                             3/19/2020
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH GUGLIELMO, on behalf of himself
 and all others similarly situated,

                                   Plaintiff,                    1:20-cv-00537 (ALC)
                       -against-                                 ORDER
 SAKARA LIFE, INC.,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to this Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated:     March 19, 2020
           New York, New York

                                                              ANDREW L. CARTER, JR.
                                                              United States District Judge
